Title: Abigail Adams to Mary Smith Cranch, 3 July 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            My dear sister
            July 3d 1798
          
          The extreem heat of yesterday & the no less prospet of it this day, is beyond any thing I ever experienced in my Life the Glasses were at 90 in the Shade yesterday. tomorrow will be the 4 July, when if possible I must see thousands. I know not how it will be possible to get through. live here I cannot an other week unless a Change takes place in the weather you had as good be in an oven the bricks are so Hot. I can only say to you that yesterday the President Nominated Gen’ll Washington to be commander in chief of the Army to be raised, and as soon as the Senate pass upen it, the Secretary of war will be sent express to announce it to him. His Country calls. no Man can do so much for it in that Line. “The knowledge that he lives” is a Bulwark. it will unite all Parties in the Country. it will give weight force and energy to the People—& it will dismay our Enemies— I cannot think that he will decline the station—
          Mr soper from Braintree was here yesterday, & he disclosed my whole secret about my building the President had a hearty laugh & says he is sorry it was not carried clear along. he is affraid it is upon too Small a Scale, so tell the dr we shall not incur any blame
          I inclose you the paper of this day. you will see how Politicks are. tis so Hot I cannot think or write more than yours / as ever
          
            A Adams
          
         